Citation Nr: 1516100	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-22 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right ear. 

2.  Entitlement to an initial compensable rating for service-connected nonspecific xerosis of the lower abdomen (skin disability).  


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to December 1983 and from May 1985 to September 2010, with service in Afghanistan.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran was notified of the rating decision in December 2011.    

The Veteran testified before the undersigned Veterans Law Judge in October 2014.  A transcript of this hearing is associated with the claims file. 

The issue of entitlement to service connection for a right ear disability other than hearing loss was raised by the record during the October 2014 Board hearing and in a November 2014 letter from the Veteran's private doctor.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an initial compensable rating for service-connected skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Right ear hearing loss had its onset during service.  
CONCLUSION OF LAW

Right ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for hearing loss of the right ear.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

The Veteran was afforded a VA examination in February 2011 which did not demonstrate a right ear hearing loss disability pursuant to VA regulations at that time.  During the October 2014 Board hearing, the Veteran testified that his hearing had declined since the February 2011 VA examination.  The Veteran submitted private audiology reports from October 2013 and July 2014 which demonstrates that the Veteran now has a hearing loss disability of the right ear.  See November 2014 letter from Dr. K. S.  38 C.F.R. § 3.385 (2014); 38 C.F.R. § 4.85 (2014).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).        

The Veteran has more than twenty years of military service and his service treatment records contain several audiological reports.  These audiological reports do reveal that the Veteran had an in-service threshold shift.  Although the Veteran did not have a hearing loss disability of the right ear pursuant to VA regulations at the time of the February 2011 examination, the examiner opined that "bilateral hearing loss" is caused by or a result of time in service.  Thus, the Board finds that the Veteran's current right ear hearing loss disability had its onset in service.  Accordingly, the Board finds that service connection for hearing loss of the right ear is warranted.    


ORDER

Service connection for hearing loss of the right ear is granted.  


REMAND

During the Board hearing, the Veteran reported that his service-connected skin disability worsened since the most recent examination, which was conducted in February 2011.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his skin disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.

Upon remand, the AOJ shall associate any outstanding pertinent treatment records with the claims file.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding pertinent TRICARE records dated since April 2010 and VA treatment records from East Orange and Myrtle Beach facilities.  If no additional records are available, include documentation of the unavailability in the claims file. 

2.  Ask that the Veteran and his representative identify any pertinent private treatment for his skin disability that they want VA to consider in connection with the claim, to specifically include records from Dermatology Group dated since June 2010.  Such records should be sought.  It should be documented if no additional records are available.  

3.  Notify the Veteran that he may submit lay statements from himself and from individuals that have first-hand knowledge of any worsening in symptoms associated with his skin disability.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.   

4.  Schedule the Veteran for a VA skin examination to ascertain and evaluate the nature and extent of his service-connected skin disorder.  The claims file should be made available to and be reviewed by the examiner.  

Specifically, the VA examiner should address the following: 

a)  Identify all pathology related to the Veteran's service-connected skin disorder.  Conduct all necessary tests and elicit findings in response to the applicable criteria.  

b)  Specify the location and extent of the skin disorder in terms of a percentage of the body and the frequency that systemic therapy, such as corticosteroids or immunosuppressive drugs, have been required during the past 12-month period.  

Also, take into account any flare-ups the Veteran may have experienced during the year and discuss whether the Veteran's skin disorder is productive of any additional functional impairment.

A complete rationale must be provided for all opinions rendered.  

5.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


